On Rehearing.
WALKER, Chief Justice.
On February 28, 1935, when my brethren announced their judgment of affirmance in this case, I noted my dissent; I now give my reasons as follows:
(a) On authority of our opinion on the former appeal of this case, Texas Employers’ Insurance Association v. Hilderbrandt (Tex. Civ. App.) 62 S.W.(2d) 209, the manner of submitting issues 17 to 20, inclusive, and 28 to 30, inclusive, reviewed by my brethren, was reversible error.
(b) On their conclusions in support of these issues — in effect holding that the submission of these issues was immaterial error,- if error at all — my brethren are in conflict with Galveston, etc., Railway Co. v. Washington, 94 Tex. 510, 63 S. W. 534, and a long line of cases citing that case for support; that is to say, they are in conflict with that case as I understand the law.
(c) The Use of the word “indefinitely” in the definition of “permanent incapacity” was error, as I construe our opinion in. Texas Indemnity Insurance Co. v. James (Tex. Civ. App.) 297 S. W. 254, where this court said that “permanent” incapacity must be “unchanging or never ending,” which conflicts with the definition in this case, to continue “indefinitely” during life.
In the argument, appellant advances the proposition that, to quote the fourth syllabus from Rosenthal, etc., Co. v. Hillebrandt (Tex. Com. App.) 7 S.W.(2d) 521, “Parties not objecting to submission of issue cannot question sufficiency of evidence to authorize submission on appeal.”
Query, on thij point does Magnolia Coca Cola Bottling Co. v. Jordan (Tex. Com. App.) 78 S.W.(2d) 944, 950, wherein it is said: “The assignments of error, to the effect that the trial court did not correctly submit the issue of unavoidable accident and erroneously defined, or failed to define, certain terms used in the submission of such issue, are overruled because we find from a careful exam--ination of the record that the evidence does *1037not raise trie issue of unavoidable accident,”' overrule tlie Rosenthal Case?
At this time, because of Judge Gallagher’s opinion, Traders’ & General Ins. Co. v. Forrest (Tex. Civ. App.) 78 S.W.(2d) 987, 1 am reserving my conclusion on appellant’s sixth proposition.
It is the order of my brethren that the motion for rehearing be in all things overruled, to which I enter my dissent.